DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s communication filed May 05, 2022 in which claim 1 is amended. Objections to the Abstract are withdrawn in view of the amendments to the Abstract. Thus, claim 1 is pending in the application.  Amendments to the abstract have been approved and entered. 

Claim Rejections - 35 USC § 112
2.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          In step 1, it is not clear what “removing redundant credit rating indexes” mean. The claim language does not specify what indexes mean. Also, the claim does not state how to remove redundant credit rating indexes. Appropriate clarification is required. 
	Also in claim 1, it is not clear what “after screening through Probit regression” mean. After screening implies the screening has already been done. However, there is no mention of any kind of screening before this limitation. Appropriate clarification is required. 
	 In claim 1, it is not clear what “importing index data with a distinguishing ability in step 1” means. It is not specified what is distinguishing. Appropriate clarification is required. 
			   Claim Rejections - 35 USC § 101
3. 		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 is directed to a method, thus it is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., step 1: constructing a credit risk evaluation index system first, removing redundant credit rating indexes that reflect information redundancy from mass-selection indexes through partial correlation analysis; and then, selecting credit rating indexes with an ability to significantly distinguish a default status from an index system retained after screening through Probit regression to obtain the credit risk evaluation index system; step 2: importing data importing index data with a distinguishing ability in step 1 and customer default status into an Excel file; standardizing the imported index data and converting the imported index data into data within an interval of [0,1] to eliminate the influence of dimension; wherein the customer default status is divided into 1 for a default customer and 0 for a non-default customer; step 3: constructing a distance function step 3.1, determining a positive ideal point and a negative ideal point: the positive ideal point represents a score obtained by weighting a maximum value of each index, i.e., the maximum value of credit scores; since the maximum value after standardization of all index data is 1, the maximum value of the credit scores is 1, i.e., the positive ideal point S'=1; the negative ideal point represents a score obtained by weighting the minimum value of each index, i.e., the minimum value of the credit scores; since the minimum value after standardization of all index data is 0, the minimum value of the credit scores is 0, i.e., the negative ideal point S- =0; step 3.2, constructing the distance function: constructing a function 

    PNG
    media_image1.png
    45
    670
    media_image1.png
    Greyscale
 non-default enterprise to the positive ideal point S+; non-default enterprise to the positive ideal point S+; wherein w; is an index weight and a decision variable to be solved, x1) is the standardized index data of a non-default enterprise in step 2, and S+ is the positive ideal point determined in step 3.1;from credit scores S71 of a default enterprise to the negative ideal point S-; wherein Xjj is the standardized index data of a default enterprise in step 2, and S- is the negative ideal point determined in step 3.1; step 4: constructing the first objective function constructing an objective function 1 according to the minimum algebraic sum of the Euclidean distances D7 from credit scores of a non-default enterprise to a positive ideal point and the minimum algebraic sum of the Euclidean distances D,- from credit scores of a default enterprise to a negative ideal point, i.e.: wherein no is the number of non-default enterprises, C is a penalty coefficient, and ni is the number of default enterprises; constructing a programming model by taking formula (1) as the first objective function to derive optimal weight vector of a credit rating equation; and guaranteeing that the rating result of the credit rating equation makes a non-default enterprise have the highest score and a default enterprise have the lowest score, and that the default and non-default customers can be significantly distinguished by the credit scores; step 5: constructing the second objective function constructing the second objective function through the lowest dispersion degree of the "distances D7 from scores of a non-default enterprise to a positive ideal point" and the lowest dispersion degree of the "distances D7 from scores of a default enterprise to a negative ideal point", i.e.: wherein D+ is the average value of the distances D from scores of a non-default enterprise to a positive ideal point, and D- is the average value of the distances D from scores of a default enterprise to a negative ideal point; constructing a programming model by taking formula (2) as the second objective function to derive optimal weight vector of a credit rating equation; and guaranteeing that the rating result of the credit rating equation makes the scores of a default enterprise and a non-default enterprise have the lowest dispersion degree within respective group, thus minimizing the overlap between the two types of samples; the difference between the first objective function and the second objective function is that the first objective function ensures that a non-default enterprise has the highest score and a default enterprise has the lowest score, while the second objective function minimizes the overlap between the scores of a default enterprise and a non-default enterprise; step 6: constructing constraints
    PNG
    media_image2.png
    44
    633
    media_image2.png
    Greyscale
 weights are not negative, i.e., wj>/0" as two constraints; in the method, multi-objective programming models are constructed through the first objective function of step 4, the second objective function of step 5 and the two constraints; and optimal weight vector of a credit rating equation is derived, making the credit rating result satisfy that the scores of a non-default enterprise gather near the positive ideal point and the scores of a default enterprise gather near the negative ideal point, thus the gap between the scores of the two types of enterprises is maximized; step 7: solving the optimal weight vector linearly weighting the first objective function formula (1) and the second objective function formula (2) in the multi-objective programming models at a ratio of 1:1 to obtain a single-objective function programming model; keeping the constraints unchanged, and solving the single-objective programming model by a simplex method to obtain the decision variable "a group of weight vectors W*=(w1*,w2*,...,w,,*)"; the weight solution result is directly displayed in an Excel interface; step 8: calculating credit rating scores using the weight solution result wj* of step 4 and the standardized index data x1 of step 2 to linearly weight and construct the credit rating equation, and calculating the credit scores 
    PNG
    media_image3.png
    152
    322
    media_image3.png
    Greyscale
  These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as Fundamental Economic Principles or Practices and Mathematical concepts.  The claims recite a method for determining optimal weight vector of credit rating based on the maximum default identification ability measured by approaching ideal points. The construction of the credit risk evaluation index system entails mitigating the risk and mitigating the risk is a Fundamental economic practice. Calculating a credit rating score involves a mathematical calculation. The claim also recites an Excel file and an Excel interface which do not necessarily restrict the claim from reciting an abstract idea. That is, other than, an Excel file and an Excel interface, nothing in the claim precludes the steps from being performed as a method of organizing human activity and mathematical concepts. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” and “Mathematical concepts” grouping of abstract ideas, respectively. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of an Excel file and an Excel interface, result in no more than simply applying the abstract idea using generic computer elements. An Excel file and an Excel interface are broadly interpreted to correspond to generic software elements suitably programmed to do the claimed function. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of an Excel file and an Excel interface are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application. Therefore, the claim 1 is directed to an abstract idea (Step 2A - Prong 2: NO). 
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of an Excel file and an Excel interface are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, does not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 1 is not patent eligible (Step 2B: NO). 
Prior art rejection
4. 	In view of the ambiguities in the claims, the Examiner is not be able to provide art rejections. 
Response to Arguments
5.       Applicant's arguments filed dated 05/05/2022 have been fully considered but they are not persuasive due to the following reasons:     
6.       With respect to the rejection of all claims under 35 U.S.C. 101 with regards to Step 2A, Prong 2, Applicant states that (pages 7-13), “Claim 1 is integrated into a practical application.”
          Examiner would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
         In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The claimed invention makes use of available resources and uses them in an efficient manner in order to provide a solution. The amendments to the claims only further define the data being used however a specific abstract idea is still an abstract idea. The amended limitations of claim 1 do not result in computer functionality improvement or technical/technology improvement when the underlying abstract idea is implemented using technology. The advantages over conventional systems are directed towards improving the abstract idea. All the features in the Applicant’s claims can at best be considered an improvement in abstract idea. To empower the credit rating to distinguish the default and non-default enterprises and to improve the correctness of the identification of default enterprises does not represent an improvement in technology or an improvement to computer capabilities, but instead is a mere mechanism for providing a business solution to a non-technical problem. The additional elements of an Excel file and an Excel interface result in no more than simply applying the abstract idea using generic computer elements. An Excel file and an Excel interface are broadly interpreted to correspond to generic software elements suitably programmed to do the claimed function. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. 
For these reasons and those discussed in the rejection, the rejections under 35 U.S.C. 101 are maintained. 
				Prior Art made of Record
7.     The following prior art made of record and not relied upon is considered pertinent: 
	Jammal et al. (U.S. 2006/0085325 A1) discloses a method for measuring or quantifying the probability of default of a borrower. Credit factors from companies that banks have extended loans to are inputted and collected into a processor. The method employs a process utilizing an optimization function and a standard multivariate nonlinear regression to process client information and to provide an output value whose value is indicative of the likelihood or risk of default by a particular borrower. 
Conclusion
8.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
          A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension lee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN SHAH whose telephone number is (571)272-2981. The examiner can normally be reached on M-F 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.S./Examiner, Art Unit 3693                May 31, 2022 


/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
May 31, 2022